DETAILED ACTION
Status of Claims
1.           This action is in reply to Application filed on April 15, 2021.
2.	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/21/2021 (4 with this date); 08/18/2021; 10/01/2021; 11/05/2021; 12/30/2021; 02/24/2022; and 05/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	In particular reference to the IDS documents (4) filed on 05/21/2021, there are a number of documents indicated as attached which do not appear and have not been considered as denoted on the various annotated IDS documents.
In particular reference to the IDS filed on 08/18/2021 consisting of five pages has been considered and in reference to entries:
As to NPL #7 – while Applicant asserts that the Office Action received for Mexican Patent Application Serial No. MX/a/2018/010005 includes an English translation, it appears that it is likely incomplete as the translation is only two pages while the non-English text is six pages.  This document has not been considered.
In particular reference to the IDS filed on 10/01/2021 consisting of five pages has been considered and in reference to entries:
Foreign Reference #4 -only the abstract/title page and one sheet of an international search report has been submitted, not the entire document, thus it has not been considered.
As to NPL #2 – this document is not in English and thus has not been considered.
In particular reference to the IDS filed on 02/24/2022 consisting of four pages has been considered and in reference to entries:
#2 of the NPL documents – Office Action received for Mexican Patent Application Serial No. MX/a/2018010423 dated November 25, 2021 – only the first three pages, which are in English have been considered. The balance of the document is not in English and has not been considered.
 #3 of the NPL documents – Office Action received for Mexican Patent Application Serial No. MX/a/2018/010005 dated November 30, 2021 – only the first two pages, which are in English have been considered.  The balance of the document is not in English and has not been considered.
#4 of the NPL documents indicates a Japanese Notice of Allowance dated February 15, 2022.  The substantive parts of this document are not in English and this document has not been considered.

Claim Objections
5.	Claim 16 is objected to because of the following informalities:  
Claim 16 recites in part: “A non-transitory computer readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising, comprising:”. It appears that the word “comprising” should only appear once and will be interpreted in this manner for purposes of examination.  However, appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The substantially similar independent claims recite a method, device and computer readable medium claim comprising receiving application data that is representative of a financial application of a first entity; receiving community data representative of relationships between members of a computer-implemented social networking community, wherein the members comprise the first entity and a second entity; based on the community data, determining a number of paths that connect the first entity and the second entity, wherein a path of the paths comprises at least one link that represents a relationship, of the relationships, between a first member of the members and a second member of the members; determining connectivity data as a function of the number of paths; and determining a publication group based on the connectivity data wherein the publication group comprises entities selected to receive the financial application.
	The series of steps recited describe receiving application data, receiving community data representative of relationships between members of a social networking community where the members comprise a first and second entity; determining a number of paths that connect the first and second entity wherein a path of the paths comprises at least one link that represents a relationship or the relationships between a first member of the members and a second member of the members; determining connectivity data as a function of the number of paths; and determining a publication group based on the connectivity data wherein the publication group comprises entities selected to receive the financial application which is managing personal behavior or relationships or interactions between people and/or commercial or legal interactions and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  
	Yes and No.  The claimed invention discloses a method, device and computer readable medium claim that receive application data, receive community data regarding a first and second entity, determine paths connecting the first and second entity, determine connectivity data based on the number of paths and determine publication data based on the determined connectivity data via a series of steps.  Currently the device and computer readable medium claims have separate rejections as being non-statutory (as further disclosed below) but Examiner assumes Applicant will rectify the claims to properly claim the invention as within statutory categories.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe receiving application data, receiving community data representative of relationships between members of a social networking community where the members comprise a first and second entity; determining a number of paths that connect the first and second entity wherein a path of the paths comprises at least one link that represents a relationship or the relationships between a first member of the members and a second member of the members; determining connectivity data as a function of the number of paths; and determining a publication group based on the connectivity data wherein the publication group comprises entities selected to receive the financial application which is managing personal behavior or relationships or interactions between people and/or commercial or legal interactions and thus grouped as certain methods of organizing human activity which is an abstract idea.
Independent Claim 1 recites a device comprising a processor.  Independent Claim 11 recites a device comprising a processor and a memory, and executable instructions.  Independent Claim 16 recites a non-transitory computer readable medium, executable instructions, and a processor.  The claims recite a device comprising a processor, a memory, and a non-transitory computer readable medium and are applying generic computer components to the recited abstract limitations. The recited executable instructions appear to be software.   (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a device comprising a processor, a memory, a non-transitory computer readable medium and executable instructions which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 11 and 16 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:

Applicant’s specification discloses the following:
“Systems and methods for determining the connectivity between nodes in a network community are provided.  As defined herein, a “node” may include any user terminal, network device, computer, mobile device, access point, robot, or any other electronic device capable of being uniquely identified within a network community.  For example, nodes may include robots (or other machines) assigned unique serial numbers or network devices assigned unique network addresses.  In some embodiments, a node may also represent an individual human being, entity (e.g., a legal entity, such as a public or private company, corporation, limited liability company (LLC), partnership, sole proprietorship, or charitable organization), concept (e.g., a social networking group), animal, city/town/village, parcel of land (which may be identified by land descriptions), or inanimate object (e.g., a car, aircraft or tool). Also defined herein, a “network community” may include a collection of nodes and may represent any group of devices, individuals or entities.” (See Applicant Specification page 9, lines 13-26)

“FIG. 1 shows illustrative network architecture 100 used to support the connectivity determinations within a network community.  A user may utilize access application 102 to access application server 106 over communications network 104.  For example, access application 102 may include a standard web browser, application server 106 may include a web server, and communication network 106 may include the Internet.  Access application 102 may also include proprietary applications specifically developed for one or more platforms or devices.  For example, access application 102 may include one or more instances of an Apple iOS, Android, or WebOS application or any suitable application for use in accessing application server 106 over communications network 104.  Multiple users may access application server 106 via one or more instances of access application 102.  For example, a plurality of mobile devices may each have an instance of access application 102 running locally on the devices.  One or more users may use an instance of access application 102 to interact with application server 106.”  (See Applicant Specification page 10, lines 7-21)

“Application server 106, which may include any network server or virtual server, such as a file or web server, may access data sources 108 locally or over any suitable network connection.  Application server 106 may also include processing circuitry (e.g., one or more microprocessors), memory (e.g., RAM, ROM, and hybrid types of memory), storage devices (e.g., hard drives, optical drives, and tape drives).  The processing circuitry included in an application server 106 may execute a server process for supporting the network connectivity determinations of the present invention, while access application 102 executes a corresponding client process.  The processing circuitry included in application server 106 may also perform any of the calculations and computations described herein in connection with determining network connectivity.  In some embodiments, a computer-readable medium with computer program logic recorded thereon is included within the application server 106.  The computer program logic may determine the connectivity between two or more nodes in a network community and it may or may not output such connectivity to a display screen or data store.”  (See Applicant Specification page 10, line 28 to page 11, line 11)

“The processing and computations described herein may be performed, at least in part, by any type of processor or combination of processors.  For example, various types of quantum processors (e.g., solid-state quantum processors and light based quantum processors), artificial neural networks, and the like may be used to perform massively parallel computing and processing.”  (See Applicant Specification page 12, lines 27-31)

“Cluster of mobile devices 202 may include one or more mobile devices, such as PDAs, cellular telephones, mobile computers, or any other mobile computing device.  Cluster of mobile devices 202 may also include any appliance (e.g., audio/video systems, microwaves, refrigerators, food processors) containing a microprocessor (e.g., with spare processing time), storage or both.  Application server 106 may instruct devices within cluster of mobile devices 202 to perform computation, storage or both in a similar fashion as would have been distributed to multiple fixed cores by parallel computational framework 114 and the map/reduce computational paradigm.  Each device in cluster of mobile devices 202 may perform a discrete computational job, storage job, or both.  Application server 106 may combine the results of each distributed job and return a final result of the computation.” (See Applicant Specification page 14 lines 20-31)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 11 and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-10, 12-15 and 17-20 further define the abstract idea that is presented in the respective independent Claims 1, 11 and 16 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
                Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 11 is also rejected under 35 U.S.C. §101 because the claimed invention is directed to neither a process, a machine, a manufacture, nor a composition of matter, but rather embraces and/or overlaps multiple statutory classes of invention which 35 U.S.C. §101 is designed to prevent.  Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).
Here, while the claim is referred to as a device claim in the preamble, the claim then recites a processor and a memory that stores executable instructions that when executed by the processor, facilitate performance of functional steps in the independent and subsequent dependent claims.  This leads Examiner to believe that the “device” is a computer running software to perform method steps – which is more properly a computer readable medium claim or a method claim.
Claim 11 is further rejected under 35 U.S.C. §101 because in order to comply with §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.   
Typically, a computer-readable medium claim would feature the limitation of "non-transitory" as to the computer-readable medium and additionally, have instructions stored on the medium that when executed by a processor causes the processor to perform steps.   
Claim 16 is also rejected under 35 U.S.C. §101 because in order to comply with §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium (present)  having program instructions (or code) embodied thereon (not clearly recited as stored on the medium) and said instructions are configured to control a computer to perform specific functional steps (not clearly stated, the instructions are facilitating performance of operations for a set of steps). The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.   
Typically, a computer-readable medium claim would feature the limitation of "non-transitory" as to the computer-readable medium and additionally, have instructions stored on the medium that when executed by a processor causes the processor to perform steps.  
Dependent Claims 12-15 and 17-20 are further rejected as based on a rejected base claim.


Claim Interpretation
7.	Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
The following language is interpreted as not further limiting the scope of the claimed invention. In the instant case, the following limitations are expressing the intended result of a process step positively recited and are not given weight: 
In the method of Claim 1, the claim recites in part “based on the community data, determining by the device, a number of paths that connect the first entity and the second entity, wherein a path of the paths comprises at least one link that represents a relationship of the relationships, between a first member of the members and a second member of the members”.  Here, the wherein clause does not further define the steps or acts to be performed in the method claim, rather it provides the intended use of one of the number of paths positively recited and is not given further weight.
Further, the claim recites in part “determining, by the device, a publication group based on the connectivity data, wherein the publication group comprises entities selected to receive the financial application”.  The recitation of the wherein clause relates to the intended means by which a publication group could be determined in a manner other than the connectivity data that is the determining factor positively recited and is thus not being given additional weight.
Claim 3 recites in part “wherein the connectivity data is representative of a determined level of trust between the first entity and the second entity.”  Here the wherein clause reflects the intended use of the connectivity data and does not positively recite a determined level of trust between a first and second entity and is not being given further weight.
Claim 4 recites in part “wherein an edge of the edges connects two of the nodes and represents a link of the at least one link”.  Here, the wherein clause reflects the intended use of the edges (connecting two nodes) and the intended use of an edge of the edges (representing a link of the at least one link) and thus is not being given further weight.
Claim 7 recites in part “wherein the determining the connectivity data further comprises determining weighted connectivity data representative of a relative weight of a level of trust between the first entity and other entities that share a respective link with the first entity.” This clause reflects the intended use of the determined connectivity data (representative of a relative weight of a level of trust between the first entity and other entities that share a respective link with the first entity) and is not being given further weight.
Claim 13 recites in part “further comprising generating graph data representative of a directed graph comprising nodes representing the members of the computer-implemented social networking community; and edges, wherein an edge of the edges connects two of the nodes and represents a respective relationship between two members of the computer-implemented social networking community that correspond to the two nodes.”  Here, the “generating graph data” is the process step positively recited.  The intended use is it for it to be “representative of a directed graph comprising nodes representing the members of the computer-implemented social networking community and edges, wherein an edge of the edges connects two of the nodes and represents a respective relationship between two members of the computer-implemented social networking community that correspond to the two nodes”.  The additional recitation is the intended use of the generated graph data and is not given further weight.
Claim 18 recites in part “wherein the operations further comprise transmitting second application data, representative of a second financial application, to the second entity based on the application data”.  Here, the wherein clause reflects the intended use of the transmitted second application data and does not positively recite a second financial application and is not being given further weight.
Claim 20 recites in part “wherein the operations further comprise determining a count of a number of links included in the at least one link and employing the count to determine the connectivity data.”  Here, the wherein clause reflects the intended use of employing the count “to determine the connectivity data” and does not positively recite determining the connectivity data and thus is not given further weight.
Further still, the claims generally have recited limitations that are broad and thus are being broadly construed.  In Claim 1, the claim recites “application data that is representative of a financial application of a first entity” which is not the same as a financial application of a first entity.  This recitation only requires any application data that relates to a financial application of a first entity to be received.  Similarly, the claim recites “community data representative of relationships between members of a computer-implemented social networking community”.  This could be any data, as “community data” is not defined in the specification, relating to relationships between members of a computer-implemented social networking community.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 4, 7-10, 13, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As mentioned with regards to the 101 rejection, above, in Claim 16, it is unclear if the instructions are configured to control a computer to perform specific functional steps as the language used is to “facilitate performance of operations”, thus not actually reciting performing operations thus leaving the metes and bounds of the claim unclear as to the steps actually being undertaken in the claim.  Are there intermediate or further steps that are conducted that are not being claimed?  Claims dependent on Claim 16 are further rejected as based on a rejected base claim.
	Claim 4 recites in part “further comprising generating graph data representative of a directed graph”.  This is not the same as the generated graph data being a directed graph.  Examiner is unclear as to what Applicant is attempting to claim with this limitation in this claim.  Is a directed graph intended to be claimed?  Generating graph data does not automatically limit the data to a directed graph type and by claiming the generated graph data as “representative of” a directed graph does not directly claim a resultant directed graph.   Applicant is requested to clearly recite the elements they wish to claim. For purposes of examination, Examiner will interpret this to mean any generated graph data that could be represented via a directed graph, not a directed graph itself.  Claim 13 recites a substantially similar limitation that is similarly rejected.
The term "relative" in Claim 7 is a relative term which renders the claim indefinite.  The term and phrase "relative" and “relative weight” is not defined by the claim.  While the specification indicates that a relative user weight to each path or link may be determined by a set of calculations or alternate sets of calculations, none of those calculations are present, nor does the specification indicate a “relative weight of a level of trust”.  As claimed, one of ordinary skill in the art would not be reasonable apprised of the scope of the invention as the “relative weight of a level of trust” is not discernable from the claim language.
Claim 8, which is dependent on Claim 7 then recites that determining the weighted connectivity data comprises multiplying respective relative weights of each of the at least one link in the path between the first and second entity.  Here again, the use of “relative” and “relative weights” is not defined by the claim and it appears that Applicant is attempting to conflate the relative weight of a link with a level of trust in Claim 8.  As noted above with reference to Claim 7, none of the potential ways to quantify the user weight to each path or link is not recited, nor is this correlated to a level of trust.  The metes and bounds of the claim, by the use of subjective terminology is not ascertainable.  This issue is also present in Claim 10 and is similarly rejected.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim 9, which is also dependent on Claim 7, recites “wherein the determining the number of paths that connect the first entity and the second entity further comprises excluding unqualified paths from the number of paths.”  Here, the claim, nor the specification indicate how “unqualified paths” are determined.  The specification notes how “qualified” paths are used to determine connectivity values and that the “a qualified path may be a path whose path weight is greater than or equal to some threshold value” and that in some embodiments “only ‘qualified’ paths are used to determine connectivity values”.  (See Applicant Specification page 4, lines 17-20)  
It appears that the Applicant’s specification notes that a path counting approach may be used to count the number of paths between a first and second node and then a connectivity rating may be assigned to the nodes and/or weighted links may be used.  Connectivity value for a path may be defined as the minimum user connectivity value of all the links in the path multiplied by the overall path weight and in some embodiments only “qualified” paths are used to determine connectivity values.  (See Applicant Specification pages 3-4) There is no disclosure of excluding unqualified paths from the number of paths, rather the specification allows for using only qualified paths in some embodiments, which is not the same thing.  Applicant is encouraged to present the claims using the precise contours of the specification.
The omitted steps are the steps of weighting the links, determining the connectivity values with only qualified paths being used.
Further, in Claim 10, the limitations recited are intended to describe further how excluding the unqualified paths operates.  Again, the specification does not describe an exclusion process for unqualified paths. Further, the determination that the unqualified paths have relative path weights is not positively recited.  Third, the “threshold” value is described is to determine a qualified path whose path weight is higher than or equal to some threshold value in the specification, not as a determination of not satisfying a threshold value, which would be lower than a defined threshold value.  The threshold value is not specified in the claims thus there is no basis in the claims to discern how a threshold could even theoretically be “satisfied”.
Claim 10 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 10 states “…the unqualified paths have relative path weights that do not satisfy a defined threshold value". Claim language fails to indicate what constitutes a “satisfy[ing]”. As said to satisfy a defined threshold value could be any value as the threshold value that the path weights are allegedly below is not defined, nor is there a basis for defining it, said claim limitation fails to establish any limitations upon the “unqualified paths”.
Claim 18 recites in part “wherein the operations further comprise transmitting second application data, representative of a second financial application, to the second entity based on the application data”.  This is not the same as transmitting a second financial application, rather the claim only requires transmission of second application data that is somehow representing a second financial application and does not limit the second application data to an actual second financial application.  Examiner is unclear as to what Applicant is attempting to claim with this limitation in this claim.  Applicant is requested to clearly recite the elements they wish to claim.  For purposes of examination, Examiner will interpret this to mean any second application data that could be representative of a second financial application, not the second financial application itself.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kurian et al. (US. PG. Pub. 2008/0133391)

Regarding Claim 1, Kurian discloses the following:
A data processing method, comprising:
receiving, by a device comprising a processor, application data that is representative of a financial application of a first entity; (See Kurian paragraphs 11-12, 42, 50-54, 83-85, Figure 1 – sociofinancial computing facility may comprise one or more processing facilities and a processing facility may comprise server computers that contain CPUs, memory device, etc., any and all processes described may be carried out by software running on the processing facility)
receiving, by the device, community data representative of relationships between members of a computer-implemented social networking community, wherein the members comprise the first entity and a second entity; (See Kurian paragraphs 46-48, 51, 54-60, 63-73)
based on the community data, determining, by the device, a number of paths that connect the first entity and the second entity, wherein a path of the paths comprises at least one link that represents a relationship, of the relationships, between a first member of the members and a second member of the members; (See Kurian paragraphs 46-48, 57-60, 64-69, 73-74, 82-85)
determining, by the device, connectivity data as a function of the number of paths; and (See Kurian paragraphs 49-50, 63-65, 69-74, 75-79)
determining, by the device, a publication group based on the connectivity data, wherein the publication group comprises entities selected to receive the financial application. (See Kurian paragraphs 11, 54, 82-85, 87-97 and Figure 1)

Kurian discloses an embodiment of a sociofinancial facility that may comprise a network, one or more clients, a traditional lending facility, a verification facility, a registration process, a credit calculation process, a sociofinancial computing facility, a financial transaction facility, one or more vertices, one or more weights, operational data, a processing facility, a data storage facility, a credit reporting facility, a social networking facility, a genealogy facility, a bulk graph data source, one or more edges, one or more flow functions and so on.  (See Kurian paragraph 50 and Figure 1) The sociofinancial computing facility may comprise the sociofinancial graph, the registration process, the credit calculation process, the operational data, the processing facility, and so on.  (See Kurian paragraph 50) The sociofinancial graph may comprise the vertices, the weights, the edges, the flow functions and so on.  (See Kurian paragraph 50) The sociofinancial computing facility may comprise one or more processing facilities and in embodiments, a processing facility may comprise server computers, themselves comprising CPUs, a memory device, network ports, power ports, and the like.  (See Kurian paragraph 51) In any case, the sociofinancial computing facility may be operatively coupled to the network, which may comprise Internet.  (See Kurian paragraphs 51-52) It will be appreciated that any and all of the processes described herein may be carried out by software running on the processing facility.   (See Kurian paragraph 51) The client may comprise a personal computer, a personal digital assistant, a cell phone, a pager, a kiosk, an ATM, any and all combinations of the foregoing and so on.  (See Kurian paragraph 53)   The client may comprise a user interface for providing information to a user and receiving information from a user and may be operatively coupled to the network.  (See Kurian paragraph 53) This operative coupling may provide data communications, which may be associated with the data communications between the network and the sociofinancial computing facility allowing for communication between the client and the sociofinancial computing facility.  (See Kurian paragraph 53)
The financial transaction facility may comprise a computing facility of any and all other automatic or manual facilities for processing a financial transaction and may be associated with a bank, a lending or borrowing institution, a mutual fund company, a financial brokerage, a peer-to-peer money transfer facility (such as and without limitation PayPal), and so on.  (See Kurian paragraph 54) The financial transaction facility may be operatively coupled to the network and may provide data communications between the sociofinancial computing facility and the network.  (See Kurian paragraph 54) This communication may, without limitation, convey information pertaining to an account balance, a financial transfer, a loan, a loan repayment, a default and so on.  (See Kurian paragraph 54)
The bulk graph data source may comprise a computing facility encompassing data that may be used, in whole or in part, to construct some of or the entire sociofinancial graph.  (See Kurian paragraph 57) This data may relate to an individual or a group, a relationship or association between an individual or group, a level of trust that is associated with the relationship or association, a financial commitment that is associated with the relationship, a validation or rebuttal of the relationship and so on. (See Kurian paragraph 57) The bulk graph data source may comprise a social networking facility which may provide some or all of the data that the bulk graph data source encompasses.  (See Kurian paragraph 58 – community data) In embodiments, the social networking facility may comprise a web-based social network.  (See Kurian paragraph 58)   Generally, a social network (web-based or otherwise) may comprise a set of individuals and/or organizations and a set of affiliations between some or all of the individuals and/or organizations.  (See Kurian paragraph 58)    Such affiliations may exist between individuals and individuals, individuals and organizations, organizations and organizations, and the like.  (See Kurian paragraph 58)
The bulk graph data source may comprise a geneaology facility which may comprise a web based family tree that may comprise a graph data structure with vertices representing individuals and edges representing parent/offspring relationships, marriage relationships, and so forth.  (See Kurian paragraph 59)   Each edge may be labeled to indicate the direct relationship between the two individuals that are connected by the edge.  (See Kurian paragraph 59 – edge represents a link between two individuals (members)) Thus, by traversing the graph, it may be possible to determine any individual's familial relationship to any other individual as long as there is a path through the graph between those individuals.  (See Kurian paragraph 59 – path data representative of relationships between members, the first and second entity)
The sociofinancial computing facility may extract or receive the data from the bulk graph data source (receive community data by the device); transform the bulk graph data into a sociofinancial graph; import the bulk data graph data into a sociofinancial graph; load the data in its raw, transformed or imported form into the data storage facility and so on.  (See Kurian paragraph 60 – based on community data importing data into a graph)
The traditional lending facility may comprise or be associated with a bank or other lending institution and may comprise a computing facility that is operatively coupled to the network.  (See Kurian paragraph 61) The traditional lending facility may participate in a communication with the sociofinancial computing facility wherein the communication comprises the transmission of one or more signals which may enable various lending actions on behalf of the bank or other lending institution, wherein the lending actions are associated with or rely upon financial trust between entities that are encoded in the sociofinancial graph.  (See Kurian paragraph 61)
The sociofinancial graph 108 G(V,E) may encompass a weighted flow network comprising a set of vertices V and a directed set of edges E.  (See Kurian paragraph 63) Between any two vertices u and v in V there may exist in E no directed edges, one directed edge or two directed edges.  (See Kurian paragraph 63) As an optimization in embodiments where the weight function produces a constant for all edges, the weight function may be omitted and the sociofinancial graph may encompass a flow network as opposed to a weighted flow network. (See Kurian paragraph 63)  
Each vertex may represent or be associated with an entity.  (See Kurian paragraph 64) Each edge between two vertices may encode a financial trust relationship between such entities.  (See Kurian paragraph 64)   When two vertices are connected by an edge, the entities that are represented by or associated with the vertices can be said to have a direct financial trust relationship.  (See Kurian paragraph 64 –entities are connected by a path with a link that represents a relationship between a first and second member, connectivity data)  When there exists a path in the sociofinancial graph from one vertex to another, and at the same time, there does not exist an edge that directly connects the two vertices, then the entities that are represented by or associated with the vertices can be said to have an indirect financial trust relationship. (See Kurian paragraph 64 - indirect connectivity data)   
In embodiments, the financial trust relationship may be associated with one or more types of affiliation between entities, including, among others, an association between two individuals as represented by an online social network or a combination of relationships between two entities (for example, and without limitation, two individuals may share both a friendship and a familial relationship and so on) (See Kurian paragraph 65)  The sociofinancial computing facility may create and/or maintain the sociofinancial graph.  (See Kurian paragraph 68)
From time to time, any vertex may be associated with an entity that is acting as a borrower, lender, debtor, creditor, an intermediary (such as and without limitation a co-signer or guarantor) and so on.  (See Kurian paragraph 69)   When associated with a borrower or debtor, the vertex may be denoted b.  (See Kurian paragraph 69) When associated with a lender or creditor, the vertex may be denoted l.  (See Kurian paragraph 69)   When associated with an intermediary (that is, an entity that is neither the borrower/debtor, nor the lender/creditor but that resides on a path between the borrower/debtor and the lender/creditor), the vertex may be denoted i.  (See Kurian paragraph 69)   
When determining the credit limit for a borrower/debtor, the sociofinancial computing facility may calculate a flow along one or more paths through G(V, E) from l to b.  (See Kurian paragraph 69 - calculating connectivity data as a function of one or more paths) The intermediary may reside along one or more of those paths.  (See Kurian paragraph 69)     In embodiments, the intermediary may serve as a kind of co-signer, guarantor, character reference, credit reference, or the like with respect to a debt between a borrower/debtor and a lender/creditor, wherein the funds for the loan can be thought to flow through G(V,E) from l to b through i. (See Kurian paragraph 70) Any number of intermediaries may exist between the borrower/debtor and the lender/creditor. (See Kurian paragraph 70)   
Each edge may be associated with a flow function f: E[Wingdings font/0xE0]R and for each and every edge (u,v) in E, the flow function may return a real value that specifies or is associated with a credit limit (or the like) of the receiver that is associated with v as granted by the grantor that is associated with u. (See Kurian paragraph 71) In embodiments, the real value may be associated with a term, condition, or the like and may be associated with a financial trust relationship between u and v. (See Kurian paragraph 71 – calculated connectivity data as a function of paths)
Further, f (u.v) may denote the value of a credit limit along the edge (u,v); f (u.v) may denote the remaining credit available along (u.v); f (u.v) may denote a maximum value of up to which the grantor will guarantee repayment of a loan that is made to the receiver.  (See Kurian paragraph 72) Each edge may be associated with a weight function that may, for each and every edge, return a real value that is equal to or associated with a cost, which may be associated with using the financial trust relationship between the grantor that is associated with u and the receiver that is associated with v. (See Kurian paragraph 73)   In some embodiments, w(u,v) may encompass a component that is a function of a distance or degree of separation measured in number of vertices, between b and l, b and i, i and l and so on. (See Kurian paragraphs 73-74)
From time to time, an entity may register itself with the sociofinancial facility so that it may then or later receive services that depend upon or are associated with the sociofinancial facility and the financial trust relationships therein encoded. (See Kurian paragraph 82)   These services may be associated with lending, borrowing, or actions related thereto such as and without limitation guaranteeing debts, co-signing on loans, and so on. (See Kurian paragraph 82) When an entity registers with the sociofinancial facility, a vertex in the sociofinanical graph may be created and/or associated with the entity and then it may be possible to encode the financial trust relationships between the entity and other entities by creating edges between the entity’s vertex and other vertices that are associated with other entities.  (See Kurian paragraph 82)
For example, a person may apply for a credit card and may be approved for a $1,000 line of credit for the person and at the same time suggest to the person that he could increase his line of credit by registering with a website and inviting his friends who may be willing to express some level of financial trust in him to register as well.  (See Kurian paragraph 83 – determining a publication group that comprises entities selected to receive the financial application)
Some friends who have registered and/or logged in decide that they are willing to express their financial trust and from time to time, the user may receive an email message from the website that informs him of his new increased credit limit that is in part a function of the financial trust his friends have expressed in him via the website.  (See Kurian paragraph 83 - friend added to the group based on calculated connectivity data)

Regarding Claim 11, this claim recites some substantially similar limitations as those recited in Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
A data processing device comprising:
a processor; and (See Kurian Cl. 11, paragraphs 50-51 and Figure 1)
a memory that stores executable instructions, that, when executed by the processor, facilitate performance of operations, comprising: (See Kurian Cl. 11, paragraphs 50-51 and Figure 1)

Regarding Claim 16, this claim recites some substantially similar limitations as those recited in Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
	A non-transitory computer readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising, comprising: [sic] (See 
Kurian Cl. 11)

Regarding Claims 2, 12 and 17, these substantially similar claims recite the limitations of Claims 1, 11 and 16 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
further comprising transmitting at least a portion of the application data to the entities of the publication group. (See Kurian paragraphs 11, 50-54, 82-85, 87-97 and Figure 1)

Regarding Claim 3, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the connectivity data is representative of a determined level of trust between the first entity and the second entity.  (See Kurian paragraph 64 – each vertex may represent or be associated with an entity, when two vertices are connected by an edge, the entities are represented by or associated with the vertices can be said to have a direct financial trust relationship – [connectivity data represents determined level of trust])

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
further comprising generating graph data representative of a directed graph comprising: (See Kurian paragraphs 58-59)
nodes representing the members of the computer-implemented social networking community; and (See Kurian paragraphs 58-59, 64 – bulk data graph source may be a social networking facility which may comprise a web-based social network, the graph data structure may include vertices [nodes] representing individuals)
edges, wherein an edge of the edges connects two of the nodes and represents a link of the at least one link. (See Kurian paragraphs 59, 64 – Each edge may be labeled to indicate the direct relationship between the two individuals that are connected by the edge – [edge represents a link between two individuals (members)]; when two vertices [nodes] are connected by an edge, the entities that are represented by or associated with the vertices can be said to have a direct financial trust relationship)

Regarding Claims 5 and 14, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the at least one link of the path comprises:
a first link representing a first relationship between the first entity and an intermediate entity; and (See Kurian paragraphs 69, 73-74)
a second link representing a second relationship between the intermediate entity and the second entity. (See Kurian paragraph 69, 73-74)

Regarding Claims 6 and 15, these substantially similar claims recite the limitations of Claims 5 and 14 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the determining the connectivity data further comprises determining the connectivity data as a function of a count of a number of links included in the at least one link.  (See Kurian paragraphs 46-48, 64-69, 73-74)

Regarding Claim 7, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the determining the connectivity data further comprises determining weighted connectivity data representative of a relative weight of a level of trust between the first entity and other entities that share a respective link with the first entity.  (See Kurian paragraphs 63-68, 73-75, 114)
In addition to the disclosure provided above with respect to the independent claim as if recited here in full, Kurian notes that the sociofinancial graph may encompass a weighted flow network comprising a set of vertices V and a directed set of edges E.  (See Kurian paragraph 63) Each edge between two vertices may encode a financial trust relationship between two entities.  (See Kurian paragraph 64) The edges can be directly or indirectly reflecting a direct or indirect financial trust relationship. (See Kurian paragraph 64 – trust level between two entities)
Each edge may be associated with a weight function and for each and every edge (u,v) in E, the weight function may return a real value that is equal to or associated with a cost, which may be associated using the financial trust relationship between the grantor that is associated with u and receiver that is associated with v. (See Kurian paragraph 73)
Kurian discloses an embodiment of a weight function where the weight function is a function of the distance or degree of separation between u and v.  (See Kurian paragraph 74) In applications of the weight function, the vertex u may be associated with a lender/creditor or intermediary and the vertex v may be associated with a borrower/debtor or intermediary.  (See Kurian paragraph 74 – intermediary shares a respective link with the first entity) According to the embodiment 800, if u and v are connected by an edge (u.v) in E, then the distance or degree of separation between u and v is one and w(u,v) equals 2%.  (See Kurian paragraph 74) If there does not exist an edge (u.v) in E but there do exist edges (u,i) and (i,v) in E, then the distance or degree of separation between u and v is two and w(u.v) equals 1%.  (See Kurian paragraph 74) The illustration also shows values of w(u.v) for distances or degrees of separation of three, four, five and six. (See Kurian paragraph 74) The value of w(u,v) may decline exponentially as a function of the distance or degree of separation between u and v.  (See Kurian paragraph 74)  

Regarding Claim 8, this claim recites the limitations of Claim 7 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the determining the weighted connectivity data comprises multiplying respective relative weights of each of the at least one link in the path between the first entity and the second entity. (See Kurian paragraphs 63-68, 73-75, 114)
In addition to the disclosure provided above with respect to the independent claim as if recited here in full, Kurian notes that the sociofinancial graph may encompass a weighted flow network comprising a set of vertices V and a directed set of edges E.  (See Kurian paragraph 63) Each edge between two vertices may encode a financial trust relationship between two entities.  (See Kurian paragraph 64) The edges can be directly or indirectly reflecting a direct or indirect financial trust relationship. (See Kurian paragraph 64)
Each edge may be associated with a weight function and for each and every edge (u,v) in E, the weight function may return a real value that is equal to or associated with a cost, which may be associated using the financial trust relationship between the grantor that is associated with u and receiver that is associated with v. (See Kurian paragraph 73 – weighted connectivity data)
Kurian discloses an embodiment of a weight function where the weight function is a function of the distance or degree of separation between u and v.  (See Kurian paragraph 74) In applications of the weight function, the vertex u may be associated with a lender/creditor or intermediary and the vertex v may be associated with a borrower/debtor or intermediary.  (See Kurian paragraph 74 – intermediary shares a respective link with the first entity) According to the embodiment 800, if u and v are connected by an edge (u.v) in E, then the distance or degree of separation between u and v is one and w(u,v) equals 2%.  (See Kurian paragraph 74 – multiplication of relative weights) If there does not exist an edge (u.v) in E but there do exist edges (u,i) and (i,v) in E, then the distance or degree of separation between u and v is two and w(u.v) equals 1%.  (See Kurian paragraph 74) The illustration also shows values of w(u.v) for distances or degrees of separation of three, four, five and six. (See Kurian paragraph 74) The value of w(u,v) may decline exponentially as a function of the distance or degree of separation between u and v.  (See Kurian paragraph 74)  

Regarding Claim 9, this claim recites the limitations of Claim 7 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the determining the number of paths that connect the first entity and the second entity further comprises excluding unqualified paths from the number of paths.  (See Kurian paragraphs 46-48, 57-60, 62, 64-69, 73-74, 82-85)
In addition to the disclosure provided above with respect to the independent claim as if recited here in full. Kurian also discloses that there is a verification facility that verifies the identity of entities, verifies the authenticity of signals and so on.  (See Kurian paragraph 62) In embodiments, the verification facility may comprise a computing facility that is operatively coupled to the network.  (See Kurian paragraph 62) Any and all steps in the processes described herein may function on the condition that the entities or signals that are associated with the processes have been verified by the verification facility.  (See Kurian paragraph 62 – the processes described all may function conditional to verification; thus non-verified paths would be unqualified and not functional) The verification facility may communicate with the sociofinancial computing facility via signals which may include signals requesting a verification, confirming a verification, denying a verification, etc.  (See Kurian paragraph 62) In embodiments, any and all elements of the sociofinancial facility may create authenticated signals by signing them with a cryptographic signature that is associated with or enabled by the verification facility.  (See Kurian paragraph 62 – verification as a qualifying process)

Regarding Claim 10, this claim recites the limitations of Claim 9 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the excluding the unqualified paths comprises excluding the unqualified paths in response to a determination that the unqualified paths have relative path weights that do not satisfy a defined threshold value. (See Kurian paragraphs 46-48, 57-60, 62, 64-69, 73-79, 82-85, 101-103, 114-115)
In addition to the disclosure provided above with respect to the independent claim as if recited here in full. Kurian also discloses that there is a verification facility that verifies the identity of entities, verifies the authenticity of signals and so on.  (See Kurian paragraph 62) In embodiments, the verification facility may comprise a computing facility that is operatively coupled to the network.  (See Kurian paragraph 62) Any and all steps in the processes described herein may function on the condition that the entities or signals that are associated with the processes have been verified by the verification facility.  (See Kurian paragraph 62 – the processes described all may function conditional to verification; thus non-verified paths would be unqualified and not functional) The verification facility may communicate with the sociofinancial computing facility via signals which may include signals requesting a verification, confirming a verification, denying a verification, etc.  (See Kurian paragraph 62) In embodiments, any and all elements of the sociofinancial facility may create authenticated signals by signing them with a cryptographic signature that is associated with or enabled by the verification facility.  (See Kurian paragraph 62 – verification as a qualifying process)

Regarding Claim 13, this claim recites the limitations of Claim 11 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
Further comprising generating graph data representative of a directed graph comprising:
nodes representing the members of the computer-implemented social networking community; and (See Kurian paragraphs 58-59, 64 – bulk data graph source may be a social networking facility which may comprise a web-based social network, the graph data structure may include vertices [nodes] representing individuals)
edges, wherein an edge of the edges connects two of the nodes and represents a respective relationship between two members of the computer-implemented social networking community that correspond to the two nodes. (See Kurian paragraphs 59, 64 – Each edge may be labeled to indicate the direct relationship between the two individuals that are connected by the edge – [edge represents a relationship between two individuals (members)]; when two vertices [nodes] are connected by an edge, the entities that are represented by or associated with the vertices can be said to have a direct financial trust relationship)

Regarding Claim 18, this claim recites the limitations of Claim 16 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the operations further comprise transmitting second application data, representative of a second financial application, to the second entity based on the application data. (See Kurian paragraphs 11, 54, 82-85, 87-97 and Figures 1 and 7)

Regarding Claim 19, this claim recites the limitations of Claim 18 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the operations further comprise generating the second application data based on the application data. (See Kurian paragraphs 11, 50-54, 82-85, 87-97 and Figures 1 and 7)

Regarding Claim 20, this claim recites the limitations of Claim 16 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Kurian discloses the following:
wherein the operations further comprise determining a count of a number of links included in the at least one link and employing the count to determine the connectivity data. (See Kurian paragraphs 46-48, 57-60, 63-69, 73-74)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        June 12, 2022